—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), entered August 24, 2001, which denied its motion for leave to serve an amended complaint and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion for leave to amend the complaint. While leave to amend a pleading pursuant to CPLR 3025 (b) generally is liberally granted, such leave will be denied where, as here, the proposed pleading is devoid of merit (see Silverite Constr. Co. v Town of N. Hempstead, 285 AD2d 456; Leszczynski v Kelly & McGlynn, 281 AD2d 519).
In opposition to the defendant’s prima facie showing of entitlement to judgment in its favor as a matter of law, the plaintiff failed to establish the existence of a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557). Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.